Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 2, 2020.

Drawings
The drawings are objected to because:
They fail to show features corresponding to the limitations of claims 5-9.  (See also “not shown” at paragraphs 0071 & 0075 of US 2018/0328345.)
Applicant’s arguments filed January 20, 2021 notwithstanding, Fig. 6 does in fact include solid black shading.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 112
Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 recites, “a sensor signal processing unit to determine and/or process a phase shift between a rotational position of the rotor shaft and a rotational position of the gearbox input shaft based on an output of the rotational sensor device.”  Aside from the summary and paragraph 0071 where the claim is simply repeated, the specification fails to provide an enabling disclosure of how to make the claimed invention.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 6 recites “a control logic configured to determine a torque transferred by the elastic coupling based on stiffness properties of the elastic elements of the elastic coupling and the phase shift” and claim 7 recites “the control logic is further configured to determine whether stiffness properties of the elastic elements are in a required range based on the phase shift and a transmitted torque signal provided by a programmable logic controller (PLC) of a wind turbine representing transmitted torque.”  Aside from the summary and paragraphs 0072 & 0073 where the claims are simply repeated, the specification fails to provide an enabling disclosure of how to make the claimed invention.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 9 recites, “the sensor device is a proximity sensor and/or a distance sensors which is configured to determine a distance between a coupling housing and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
In the reply filed January 20, applicant cites places in the specification where the limitations of these claims are reprinted, but fails to indicate where and/or how the claims are enabled so that the one skilled in the art could make the claimed invention without undue experimentation.

Claim Rejections - 35 USC § 102
Claims 1, 3, 4, 10, 11, 13 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bricken, US 1,789,862.  Bricken shows a drive train that could be used for a wind turbine comprising: 
a rotor shaft (59) configured to be driven by a rotor about a main axis; 

a gearbox input shaft (14) and a gearbox (12, 13, 15) housing supporting the gearbox input shaft for rotation about the main axis while constraining other movements of the gearbox input shaft; and 
an elastic coupling (see Figs. 2, 3, 7 & 8), that couples the gearbox input shaft to the rotor shaft, the elastic coupling comprising a first coupling part (B) rigidly connected with the rotor shaft, a second coupling part (A) rigidly connected with the gearbox input shaft and elastic elements (73, 74) positioned between the first and the second coupling part, thereby constituting a single joint between the rotor shaft and the gearbox input shaft, wherein the elastic coupling comprises a sensor device (80-100) to monitor a condition of the elastic coupling,
wherein the sensor device is a rotational sensor device comprising rotational sensor targets (93-97) and rotational sensor units (80-90), and wherein the first coupling part and the second coupling part of the elastic coupling each comprise a rotational sensor target being attached to a respective circumference of the first and second coupling part to determine a rotational speed and/or a phase shift and/or a load torque (page 3, line 70),
wherein the rotational sensor targets that are physically marked (see Fig. 2 & 3) are toothed (94, 95).
Each elastic element (73, 74) inherently has a greatest stiffness either along its axis or in at an angle its axis.  In every other direction, its stiffness is less. 
.

Claims 1, 3-5, 10, 11, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushey, US 8,485,048.  Bushey discloses a drive train (col. 4, lines 37 & 38) for a wind turbine (Fig. 1) comprising: 
a rotor shaft (28, col. 4, line 35) configured to be driven by a rotor about a main axis; 
a support structure (605) including a bearing housing (610, col. 13, line 14) surrounding at least one bearing (see “bearing elements” at col. 12, line 67) and supporting the rotor shaft for rotation about the main axis, thereby constraining other movements of the rotor shaft; 
a gearbox input shaft (32) and a gearbox housing (see “gearbox” at col. 4, line 34) supporting the gearbox input shaft for rotation about the main axis while constraining other movements of the gearbox input shaft; and 
an elastic coupling (30, 600, 700), that couples the gearbox input shaft to the rotor shaft, the elastic coupling comprising a first coupling part (604) rigidly connected (col. 13, lines 3 & 4) with the rotor shaft, a second coupling part (602) rigidly connected (col. 13, lines 2 & 3) with the gearbox input shaft, and elastic elements (700, col. 13, lines 60 & 61) positioned between the first and the second coupling part, thereby constituting a single joint between the rotor shaft and the gearbox input shaft, wherein the elastic coupling comprises a sensor device (85, col. 5, lines 38-40, col. 11, line 25) to monitor a condition of the elastic coupling (col. 11, lines 10-40),

In the reply filed January 20, 2021, applicant argues that “Bushey does not teach elastic elements positioned between the first and the second coupling parts”.  Examiner notes that no assertion as to what Bushey may teach has been made in this or the previous Office action.  However, both Office actions state that Bushey discloses elastic elements (700, col. 13, lines 60 & 61) positioned between the first and the second coupling parts (604 & 602).

Allowable Subject Matter
Claims 12 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.